McMILLIAN, Judge,
dissenting.
I respectfully dissent. Here the sole issue is the defendant’s driver’s negligence. For the defendant’s counsel to argue that if the jury returned a verdict for plaintiff, they are branding the driver a killer is a false, inflammatory, and misleading issue. Such an argument that plays upon a jury’s reluctance to brand a person a felon not only oversteps the boundaries of legitimate argument but also places an undue burden upon plaintiff’s cause of action. The assertion made was reckless, unwarranted, and prejudicial; consequently, the analogy permitted to be made by defendant’s counsel caused a miscarriage of justice.
I would reverse and remand for a new trial.